UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Sara Creek Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7582 Las Vegas Boulevard South #247 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 664-1246 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ý Yeso No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:3,166,985 shares of common stock as of April 15, 2012 1 SARA CREEK GOLD CORP. FOR THE FISCAL QUARTER ENDED FEBRUARY 29, 2012 INDEX TO FORM 10-Q PART I Page Item 1 Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 PART II Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 17 Signatures 18 2 PART I Item 1 Financial Statements SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS February 29, 2012 August 31, 2011 ASSETS (Unaudited) Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Note payable - stockholder Notes payable Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Common stock; $0.001 par value; 750,000,000 shares authorized, 3,166,985 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 3 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS UNAUDITED From June 12, 2006 For the three months ended For the six months ended (inception) to February 29, 2012 February 28, 2011 February 29, 2012 February 28, 2011 February 29, 2012 (Restated) Operating expenses General and administrative $ Total operating expenses Loss from operations ) Other expense Interest expense ) Total other expense ) Loss from operations before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and fully diluted $ ) $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 4 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Stock Total Common Stock Subscription Additional Accumulated Stockholders' Shares Amount Receivable Paid-in Capital Deficit Equity (Deficit) Balance, June 12, 2006 (inception) - $
